*287Opinión disidente del
Juez Asociado Señor Sifre.
Convengo con que en el mandamus iniciado contra la Junta de Retiro no puede discutirse la cuestión relativa a la igualdad o similitud de los cargos. Disiento, sin embargo, de la conclusión al efecto de que la demanda no aduce hechos constitutivos de causa de acción. La demanda no ha debido ser desestimada por ese motivo en vista de que en ella se alega que el peticionario no fué nombrado para cargo alguno. La veracidad de esa alegación quedó admitida para los efec-tos de la moción de desestimación. La conclusión a que llega el tribunal de que el peticionario declinó el cargo de Inge-niero Civil IV e impidió que se le nombrara para ese puesto, se basa en que dicho peticionario, al ser notificado por el Jefe Administrativo del Departamento de lo Interior para que se presentara a tomar posesión, contestó que “el cargo de Ingeniero Civil IV no era igual ni similar al cargo que él ocupaba ... al momento de su cesantía, y que entre estas plazas no había similitud alguna”. Esa manifestación no es susceptible de la sola y única interpretación que le da la mayoría, a saber, que constituye una declinación del nom-bramiento. En vista de la alegación sosteniendo que el peticionario no fué nombrado para ningún cargo, y consi-derando que lo manifestado por el peticionario al Jefe Admi-nistrativo del Departamento de lo Interior no excluye, como cuestión de derecho, otra interpretación distinta a la que le da el, tribunal, el efecto legal de la misma ha debido ser determinado después de oír la prueba, y con conocimiento de todas las circunstancias.
Es doctrina general que al resolver sobre la validez de una moción para desestimar por falta de hechos, el deber de la corte es decidir si “a la luz de la situación más favorable al demandante y resolviendo toda duda a favor de éste, la demanda es suficiente para constituir una reclamación vá-lida”. La decisión de la mayoría es contraria a esa doc-trina, que fué objeto de nuestra sanción en Boulon v. Pérez, 70 D.P.R. 988. La duda (me refiero al alcance de lo mani-*288festado por el peticionario al Jefe Administrativo del Depar-tamento de lo Interior), ha sido resuelta en contra del peticionario.
Independientemente de esa doctrina, nos parece evidente que a nadie debe privársele de la pensión, a no ser que cla-ramente quede demostrado que ha perdido su derecho a ella. Las leyes que conceden el derecho a disfrutarla, deben ser-interpretadas liberalmente, para que se cumpla el propósito del legislador. Acuña v. Junta de Retiro, 58 D.P.R. 94, 97.
Al confirmarse la sentencia apelada se priva al peticio-nario de su pensión, dejándolo huérfano de todo remedio. A ese resultado se llega resolviendo en su contra toda posible duda surgen te de sus alegaciones y dándole a la ley que crea el derecho al disfrute de pensión una interpretación ultra, restrictiva en sentido adverso al peticionario.